Order, Family Court, New York County (Leah Marks, J.), entered January 8, 1991, which denied respondent’s motion to vacate her default in appearing at the dispositional hearing, unanimously affirmed, without costs.
We agree with Family Court that respondent’s submissions did not address her ability to resume caring for the children or indeed, any other issue material to the dispositional hearing concerning the best interests of the children, and thus, unlike Matter of Patrick L. McC. (179 AD2d 220), it cannot be said that any purpose would be served by a new dispositional hearing. In short, respondent failed to show a meritorious defense. Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ.